Title: Report on the Petition of Simon W. Wilson, [3 May 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May 3, 1792Communicated on May 8, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury to whom was referred the petition of Simon W. Wilson, respectfully submits the following Report.
The petition seeks reimbursement of certain expenses, incurred by way of salvage and otherwise, in relation to a certain schooner, which is alleged to have been ordered into the public service, during the late war, by the President of Delaware, and in consequence of it captured by the enemy, and recaptured by a vessel of the United States.
An affidavit is produced, which states the declaration of the fact by one of the owners of the vessel, now deceased, and an acknowledgment of the President of the State of Delaware, having reference to that declaration, that “what he had done was as a public officer;—that the parties ought to be paid for the vessel by the public, and that he should endeavor to get it done.”
It is stated, that repeated applications have been made by the legislature of Delaware, for relief, but to no effect; they alleging that the charge was a Continental one, and did not lie before them. But it does not appear, that any application has been made to the United States, within the limits of the Acts of limitation, and no special reason is assigned for the delay.
Compensations in similar cases, are of a delicate nature, and would always require careful examination, under circumstances that could afford full light. At this late day, a satisfactory investigation is perhaps not very easy. If the vessel, for example, was merely hired for public use, without a special guarantee, there would be no good claim for compensation in the case stated. If she was impressed into the public service, the consequence might be different. It is alleged that the vessel was ordered into the public service, but the nature of this order does not appear. It may have been to procure vessels, and may have been executed by a voluntary contract; or it may have been executed in a manner, that had the force of an impressment. The latter is probable, from the circumstances stated; but it is not unequivocally ascertained.
Under all these circumstances, the Secretary does not perceive any reason sufficiently special and discriminative to induce a relaxation in the acts of the Legislature in favor of the petitioner.
All which is humbly submitted
Alexander HamiltonSecry. of the Treasy.
Treasury Department May 3d. 1792.
